In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
RUBEN CASTILLO,          *                           No. 14-083V
             Petitioner, *                           Special Master Moran
                         *
v.                       *                           Filed: May 8, 2015
                         *
SECRETARY OF HEALTH      *                           Stipulation; Influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                           transverse myelitis; neuromyelitis
             Respondent. *                           optica (“NMO”).
*********************

Anne Toale, Maglio, Christopher & Toale, PA, Sarasota, FL, for Petitioner;
Ryan Pyles, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On May 7, 2015, respondent filed a joint stipulation concerning the petition
for compensation filed by Ruben Castillo on January 29, 2014. In his petition, Mr.
Castillo alleged that the influenza (“flu”) vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he received on
January 10, 2013, caused him to develop transverse myelitis and/or neuromyelitis
optica (“NMO”). Petitioner further alleges that he experienced the residual effects
of these injuries for more than six months. Petitioner represents that there has been
no prior award or settlement of a civil action for damages as a result of his
condition.

      Respondent denies that the vaccine is the cause of petitioner’s alleged
transverse myelitis, NMO, and/or any other injury.




       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A. A lump sum payment of $1,308.08, which amount represents
           reimbursement of a State of Florida Medicaid lien, in the form of a
           check payable jointly to petitioner and
                        Agency for Health Care Administration
                              Xerox Recovery Services
                                    P.O. Box 12188
                                Tallahassee, FL 32317

            Petitioner agrees to endorse this payment to the State; and

        B. A lump sum payment of $254,000.00 in the form of a check payable
           to petitioner, Ruben Castillo. This amount represents compensation
           for all remaining damages that would be available under 42 U.S.C. §
           300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-083V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:14-vv-00083-UNJ Document 39 Filed 05/07/15 Page 1 of 5
Case 1:14-vv-00083-UNJ Document 39 Filed 05/07/15 Page 2 of 5
Case 1:14-vv-00083-UNJ Document 39 Filed 05/07/15 Page 3 of 5
Case 1:14-vv-00083-UNJ Document 39 Filed 05/07/15 Page 4 of 5
Case 1:14-vv-00083-UNJ Document 39 Filed 05/07/15 Page 5 of 5